Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/10/2022 has been entered. Claims 1-15 and 17-21 are pending. Claim 16 has been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8,  and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (US 2010/0195342) (hereinafter Lambert).
Re claim 1: Lambert discloses an optical light beam projection device comprising: a plurality of submatrices (matrices of 32, fig. 2), each of the submatrices (matrices of 32) including a set of primary light sources (40, fig. 2), which emit light rays that propagate in a first direction (right direction, fig. 2); and a primary optical system(48, 28, fig. 2) including a lens (48, fig. 2) placed downstream of the set of primary light sources (40) along the first direction (see fig. 2), the lens (48) having an input surface (surface of 48 facing 40, fig. 2) and an output surface (52, fig. 4A), the input surface (surface of 48 facing 40) provided with a plurality of input dioptres (48, fig. 4B), each of the plurality of input dioptres (48, fig. 4B) being placed in front of each of the submatrices (see fig. 2) and having a convex surface (convex surface of 48, fig. 4B) facing the submatrices (matrices of 32), the output surface (52) of the lens having a single output dioptre (see fig. 4B) that is common to all of the submatrices (see fig. 2), the plurality of input dioptres (48) and the single output dioptre (52) being made of an integral single piece of material (see fig. 2), wherein input dioptres (48, fig. 4B) are configured to form virtual images (input dioptres 48 transmit light from 40 to form a virtual image) of the submatrices (matrices of 32) and the primary optical system (48, 28, fig. 2) is configured to form the virtual images (virtual image made by dioptre 48 is located downstream of 40 since the light source 40 is between the lens 48 and a focal point behind 40) in a plane (imaginary plane shown in annotated fig. 4B), the virtual images being formed on a same side of the input dioptres (48) as the submatrices (matrices of 32) (Note: examiner notes that since Lambert satisfies the claimed structural features of the input dioptre, the input dioptre of Lambert is capable of forming the virtual images on same side of the input dioptres as the submatrices as well).  

    PNG
    media_image1.png
    268
    628
    media_image1.png
    Greyscale


Re claim 2: Lambert discloses each convex surface being associated with each of the submatrices (see fig. 2).  

Re claim 3: Lambert discloses the single output dioptre (52, fig. 4A) outputs the light rays (52 is a light emitting surface, see para [0027]) from the plurality of input dioptres (48).  

Re claim 5: Lambert discloses each of the plurality of input dioptres (48, fig. 4B) is arranged in the downstream of each primary light source (32, fig. 2) along the first direction (right direction, fig. 2).  

Re claim 6: Lambert discloses each of the plurality of input dioptres (48, fig. 2) is a convergent input micro-dioptre (48 collimates light, see para [0037]) with a convex surface (surface of 48).  

Re claim 7: Lambert discloses the set of primary light sources (40, fig. 2) is arranged as a rectangular array (see fig. 2) of at least two columns by at least two rows ( four columns and two rows of LEDS 40, fig. 2).  

Re claim 8: Lambert discloses the single output dioptre (52, fig. 4A) is configured to correct optical aberrations (52 capable of configured optical aberrations since it is used to minimize transmission loss, see para [0027]).  

Re claim 10: Lambert discloses each of the submatrices (submatrices of 32, fig. 2) is disposed on a separate substrate (substrate of 32, fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11-12, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Yagi (EP 2357399).
Re claim 4: Lambert fails to teach each of the input dioptres has a convex curvature matched to a distance of the input dioptre relative to a corresponding one of the submatrices such that the virtual images are substantially adjacent.  
Yagi teaches each of the input dioptres (surface of 30 facing 22, fig. 2) has a convex curvature (curvature of surface of 30, fig. 2) matched to a distance of the input dioptre (curvature of surface of 30 is matched to each module 22, fig. 2) relative to a corresponding one of the submatrices (individual matrix of 22, fig. 2) such that the virtual images are substantially adjacent (see fig. 4).  
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the primary optical system and the input dioptres of Lambert where each of the input dioptres has a convex curvature matched to a distance of the input dioptre relative to a corresponding one of the submatrices such that the virtual images are substantially adjacent, in order to help achieve a more uniform lighting distribution.

Re claim 11: Lambert teaches an optical light beam projection device comprising: a plurality of submatrices (matrices of 32, fig. 2), each of the submatrices including a set of light emitting diodes (40, fig. 2) (LEDS, see para [0023]), which emit light rays that propagate in a first direction (right direction, fig. 2); and a primary optical system (48, 28, fig. 2) including a lens (48, fig. 2) placed downstream of the set of light emitting diodes (40) along the first direction (right direction, fig. 2), the lens (48) having an input surface (surface of 48 facing 40, fig. 2) and an output surface (52, fig. 4A), the input surface (surface of 48 facing 40) provided with a plurality of input dioptres (48, fig. 4B),each of the plurality of input dioptres (48) being placed in front of each of the light emitting diodes (40) in each of the submatrices (see fig. 2) and having a convex surface (convex surface of 48, fig. 4B) facing the submatrices (matrices of 32), the output surface (52) of the lens (48) having an output dioptre (52), each of the output dioptre (52) being placed in front of each of the submatrices (see fig. 2),wherein input dioptres (48, fig. 4B) are configured to form virtual images (input dioptres 48 transmit light from 40 to form a virtual image) of the submatrices (matrices of 32) and the primary optical system (48, 28, fig. 2) is configured to form the virtual images (virtual image made by dioptre 48 is located downstream of 40 since the light source 40 is between the lens 48 and a focal point behind 40) in a plane (imaginary plane shown in annotated fig. 4B), the virtual images being formed on a same side of the input dioptres (48) as the submatrices (matrices of 32) (Note: examiner notes that since Lambert satisfies the claimed structural features of the input dioptre, the input dioptre of Lambert is capable of forming the virtual images on same side of the input dioptres as the submatrices as well).  
However,  Lambert is silent about the output surface of the lens having a plurality of output dioptres.
Yagi teaches the output surface (output surface of 30, fig. 2) of the lens (14, fig. 2) having an plurality of output dioptres (output surface of 30, fig. 2).
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the output surface to include a plurality of output dioptres, in order to help achieve a more uniform lighting distribution.

Re claim 12: Lambert teaches the plurality of input dioptres (48, fig. 2) and are made of an integral single piece of material (see fig. 2).  
However, Lambert fails to teach  the plurality of output dioptres.
Yagi teaches the plurality of input dioptres (left surface of 30, fig. 2) and the plurality of output dioptres (right surface of 30, fig. 2) are made of an integral single piece of material (see fig. 2).  
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the output dioptre of Lambert to include a plurality of output dioptres, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 17: Lambert fails to teach each of the output dioptres outputs the light rays from a respective one of the submatrices and generates an enlarged virtual image of the respective submatrice.  
Yagi teaches each of the output dioptres (output surface of 340, fig. 2) outputs the light rays (see fig. 3) from a respective one of the submatrices (submatrix of 22, fig. 2) and generates an enlarged virtual image of the respective submatrices (see fig. 3).
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the output surface to include a plurality of output dioptres and where each of the output dioptres outputs the light rays from a respective one of the submatrices and generates an enlarged virtual image of the respective submatrice, in order to help achieve a more uniform lighting distribution.

Re claim 18: Lambert teaches each of the submatrices (matrices of 32, fig. 2) is disposed on a separate substrate (see fig. 2).

Re claim 19: Lambert teaches each of the plurality of input dioptres (48, fig. 2) is arranged in the downstream of each primary light source (40, fig. 2) along the first direction (right direction, fig. 2).  

Re claim 20: Lambert teaches each of the plurality of input dioptres (48, fig. 2) is a convergent input micro-dioptre with a convex surface (see fig. 2 and 4B).

Re claim 21: Lambert fails to teach each of the input dioptres has a convex curvature matched to a distance of the input dioptre relative to a corresponding one of the submatrices such that the virtual images are substantially adjacent.  
Yagi teaches each of the input dioptres (surface of 30 facing 22, fig. 2) has a convex curvature (curvature of 30, fig. 2) matched to a distance of the input dioptre (curvature of surface of 30 is matched to each module 22, fig. 2) of relative to a corresponding one of the submatrices (individual matrix of 22, fig. 2) such that the virtual images (A, fig. 3) are substantially adjacent (see fig. 4).
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the primary optical system and the input dioptres of Lambert where each of the input dioptres has a convex curvature matched to a distance of the input dioptre relative to a corresponding one of the submatrices such that the virtual images are substantially adjacent, in order to help achieve a more uniform lighting distribution.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Hager (US 2017/0097132). 
Re claim 9: Lambert fails to teach the single output dioptre has a substantially spherical form.  
Hager teaches the output diopter (right side of 3, fig. 1) has a substantially spherical form (see figs. 1 and 2).
Therefore, in view of Hager, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the singe output dioptre of Lambert to be of a substantially spherical form, in order to shape the light entering the primary lens system in a desired manner.

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Li et al. (US 2009/0161360) (hereinafter Li).
Re claim 13: Lambert teaches the plurality of input dioptres (340, fig. 3) being a first piece of material (see fig. 3)
However, Lambert fails to teach the plurality of input dioptres and the plurality of output dioptres are made of two separate pieces of materials, the plurality of output dioptres being a second piece of material.
Li teaches the plurality of input dioptres (340, fig. 3) and the plurality of output dioptres (350, fig. 3) are made of two separate pieces of materials (two separate materials of 360, fig. 3), and the plurality of output dioptres (350, fig. 3) being a second piece of material (see fig. 3).
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the plurality of input dioptres and the plurality of output dioptres to be made of two separate pieces of materials where the plurality of input dioptres being a first piece of material, and the plurality of output dioptres being a second piece of material, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 14: Lambert fails to teach the first piece includes a flat output face.  
Li teaches the first piece (piece of 340, fig. 3) includes a flat output face (flat surface of 340, fig. 3).
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the first piece to include a flat output face, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 15: Lambert teaches the first piece (48, fig. 2) includes a convex output face (52, fig. 2 and 4B). 

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Regarding applicant's argument that Lambert does not have convex surfaces facing the submatrices, the examiner notes that the applicant is referring to the embodiment of figure 5a which is not being used in the rejection. Figure 4B of Lambert teaches each of the input dioptres 48 having a convex surface facing the submatrices.
Regarding applicant's argument that Lambert does not disclose the virtual images being formed on a same side of the input dioptres as the submatrices, the examiner notes that Lambert discloses all of the claimed structural features of the dioptres and lens and therefore is capable of forming a virtual image being formed on a same side of the input dioptres. The examiner notes that the claim does not further recite the position of the lens and light sources to further distinguish how the configuration is capable of forming the virtual image to be on the same side of the input dioptres. 
The examiner notes no additional arguments have been presented for the Hager Yagi and Li references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875